USCA11 Case: 20-12605    Date Filed: 01/25/2022   Page: 1 of 16




                                                   [PUBLISH]

                          In the

         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-12605
                 ____________________


HAMZA MALDONADO,
JAMES HILL,
                                          Plaintiffs-Appellants,
versus
BAKER COUNTY SHERIFF'S OFFICE,
SCOTTY RHODEN,
EVELYN BLUE,
Captain,
JAMES MESSER,


                                        Defendants-Appellees.
USCA11 Case: 20-12605        Date Filed: 01/25/2022     Page: 2 of 16




2                       Opinion of the Court                20-12605

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 3:20-cv-00193-HLA-PDB
                     ____________________


Before NEWSOM, BRANCH, and LAGOA, Circuit Judges.
LAGOA, Circuit Judge:
       Hamza Maldonado and James Hill filed a complaint against
the Defendants in Florida state court, asserting violations of their
federal and state constitutional rights to the free exercise of their
religion. After Maldonado and Hill applied for and were granted in
forma pauperis status by the state court, the Defendants—the
Baker County Sheriff’s Office and Scotty Rhoden, Evelyn Blue, and
James Messer, three employees of that office—removed the case to
federal court and paid the requisite federal filing fee required under
28 U.S.C. § 1914(a). After removal, Maldonado and Hill did not
seek in forma pauperis status in federal court. The district court
subsequently dismissed Maldonado’s claims under 28 U.S.C.
§ 1915(g)—the three-strikes provision of the Prison Litigation Re-
form Act (“PLRA”)—and dismissed Hill’s claims for failure to ex-
haust administrative remedies.
USCA11 Case: 20-12605             Date Filed: 01/25/2022         Page: 3 of 16




20-12605                   Opinion of the Court                                3

        As to Maldonado, this appeal requires us to determine
whether a case commenced in state court by a prisoner and re-
moved by a defendant to federal court—with the defendant paying
the filing fee after removal—is subject to dismissal under 28 U.S.C.
§ 1915(g). We hold that it is not.
      And as to Hill, we hold that the district court erred in dis-
missing his claims for failure to exhaust his administrative reme-
dies. We therefore reverse the district court’s dismissal of Maldo-
nado and Hill’s claims.
     I.      FACTUAL AND PROCEDURAL BACKGROUND
       Both Maldonado and Hill were prisoners detained in the
Baker County Detention Center when they filed their pro se 1 pris-
oner civil rights action in Florida state court. Maldonado and Hill
allege that the Defendants violated their federal and state constitu-
tional rights to the free exercise of their Muslim faith by preventing
them from attending Jummah prayer services. 2 In state court, Mal-
donado and Hill both filed applications to proceed in forma pau-
peris, which the state court granted.



1 Although Maldonado and Hill sought appointment of counsel on multiple
occasions, they proceeded pro se in the district court. They subsequently ob-
tained pro bono counsel for this appeal. We thank Mr. Amir H. Ali for accept-
ing this case and for his thoughtful presentation of the issues raised on appeal.
2Jummah is “a weekly Muslim congregational service” that is “commanded
by the Koran and must be held every Friday after the sun reaches its zenith.”
O’Lone v. Estate of Shabazz, 482 U.S. 342, 345 (1987); see also Greenhill v.
USCA11 Case: 20-12605             Date Filed: 01/25/2022     Page: 4 of 16




4                           Opinion of the Court                  20-12605

       Maldonado is a frequent pro se prisoner litigant. At the time
this case was being considered by the district court, Maldonado had
nine different civil actions pending against various employees of
the Baker County Sheriff’s Office. Prior to the filing of those ac-
tions, Maldonado had filed four other civil rights actions, each of
which was filed in federal court in the first instance, and three of
which were the cases relied on by the district court in determining
that Maldonado was a three-strike litigant under 28 U.S.C.
§ 1915(g). Indeed, it is undisputed that Maldonado has three strikes
against him under § 1915(g).
       When the Defendants removed this case to the United States
District Court for the Middle District of Florida, the Defendants, as
required by 28 U.S.C. § 1914(a), paid the full federal filing fee. Fol-
lowing removal, Maldonado and Hill did not apply for in forma
pauperis status in federal court under 28 U.S.C. § 1915.
        The Defendants moved to dismiss the case, and the district
court granted the motion on two grounds. As to Maldonado, the
district court dismissed Maldonado’s claims based on his three-
strike litigant status under 28 U.S.C. § 1915(g). As to Hill, the dis-
trict court dismissed Hill’s claims based on his failure to exhaust
administrative remedies under 42 U.S.C. § 1997e(a). This timely
appeal ensued.



Clarke, 944 F.3d 243, 248 (4th Cir. 2019) (observing that Jummah prayer “con-
stitutes one of the central practices of Islam”).
USCA11 Case: 20-12605           Date Filed: 01/25/2022   Page: 5 of 16




20-12605               Opinion of the Court                         5

                 II.    STANDARD OF REVIEW
       We review de novo a district court’s interpretation of 28
U.S.C. § 1915(g). Daker v. Comm’r, Ga. Dep’t of Corr., 820 F.3d
1278, 1283 (11th Cir. 2016). We likewise review de novo whether
a plaintiff has exhausted administrative remedies within the mean-
ing of 42 U.S.C. § 1997e(a). Johnson v. Meadows, 418 F.3d 1152,
1155 (11th Cir. 2005). “We review de novo the district court’s grant
of a Rule 12(b)(6) motion to dismiss for failure to state a claim, ac-
cepting the complaint’s allegations as true and construing them in
the light most favorable to the plaintiff.” Chaparro v. Carnival
Corp., 693 F.3d 1333, 1335 (11th Cir. 2012) (quoting Cinotto v.
Delta Air Lines, Inc., 674 F.3d 1285, 1291 (11th Cir. 2012)).
                         III.      ANALYSIS
       There are three issues at the heart of this appeal: (1) whether
Maldonado’s claims are now moot; (2) whether the district court
erred in dismissing Maldonado’s claims under the three-strikes rule
pursuant to 28 U.S.C. § 1915(g); and (3) whether the district court
erred in dismissing Hill’s claims for failure to exhaust administra-
tive remedies. We address each issue in turn.
           A.    Whether Maldonado’s Claims are Moot
       The Defendants argue that Maldonado’s claims are moot.
Specifically, the Defendants argue that 42 U.S.C. § 1997e(e) pre-
cludes Maldonado from seeking compensatory and punitive dam-
ages because he failed to allege any physical injury arising from his
USCA11 Case: 20-12605            Date Filed: 01/25/2022         Page: 6 of 16




6                          Opinion of the Court                      20-12605

detention. 3 Because mootness is a threshold jurisdictional issue,
we address this argument first.
      We conclude that Maldonado’s claims are not moot. First,
§ 1997e(e) states that:
       No Federal civil action may be brought by a prisoner
       confined in a jail, prison, or other correctional facility,
       for mental or emotional injury suffered while in cus-
       tody without a prior showing of physical injury or the
       commission of a sexual act.
Section 1997e(e), however, is not applicable in this case because, as
discussed below in Part III.B.,“[n]o Federal civil action [was]
brought by” Maldonado. See Harris v. Garner, 216 F.3d 970, 973–
76 (11th Cir. 2000) (en banc) (explaining that, in the context of
§ 1997e(e), the bringing of a suit is defined as the commencing of
the suit, but not the maintaining of the suit). Indeed, “§ 1997e(e)
does not apply to prisoner lawsuits unrelated to prison conditions
filed in state court based solely on state law and removed by de-
fendants to federal court based on diversity jurisdiction.” Mitchell
v. Brown & Williamson Tobacco Corp., 294 F.3d 1309, 1317 (11th
Cir. 2002).


3  The Defendants also assert that, even though Maldonado did not request
injunctive relief, the district court properly dismissed any potential claim for
injunctive relief as moot because Maldonado was no longer confined at the
Baker County Detention Center. Because Maldonado does not challenge that
part of the district court’s ruling on appeal, however, we do not address the
merits of that argument in this opinion.
USCA11 Case: 20-12605         Date Filed: 01/25/2022      Page: 7 of 16




20-12605                Opinion of the Court                           7

        Second, even if § 1997e(e) applied to Maldonado, the De-
fendants’ argument is foreclosed by this Court’s en banc decision
in Hoever v. Marks, 993 F.3d 1353, 1357–58 (11th Cir. 2021). In
Hoever, a state prisoner filed a § 1983 civil rights action against var-
ious prison officials, alleging a First Amendment retaliation claim
and a Fourteenth Amendment due process claim and seeking in-
junctive relief and compensatory, punitive, and nominal damages.
Id. at 1356. The district court in Hoever, based on our earlier in-
terpretation of § 1997e(e), dismissed the First Amendment claim
insofar as it sought compensatory and punitive damages because
the plaintiff failed to show a physical injury. Id. This Court, sitting
en banc, receded from that earlier interpretation and held that the
plain text of “§ 1997e(e) permits punitive damages absent a show-
ing of physical injury.” Thus, pursuant to Hoever, Maldonado can
assert a claim for punitive damages absent an allegation of physical
injury.
                   B.      The Three-Strikes Rule
       Turning to the merits, Maldonado argues that the district
court erred in dismissing his claims under 28 U.S.C. § 1915(g) based
on his classification as a three-strikes litigant because he did not
bring his action in federal court but instead filed it in state court.
       In order to determine whether the district court’s dismissal
was proper under § 1915(g)’s three-strikes rule, we begin “‘with the
language of the statute itself,’ giving ‘effect to the plain terms of the
statute.’” United States v. Henco Holding Corp., 985 F.3d 1290,
1297 (11th Cir. 2021) (quoting In re Valone, 784 F.3d 1398, 1402
USCA11 Case: 20-12605        Date Filed: 01/25/2022      Page: 8 of 16




8                       Opinion of the Court                 20-12605

(11th Cir. 2015)). Section 1915(g)—the three strikes provision of
the PLRA—states as follows:
       In no event shall a prisoner bring a civil action or ap-
       peal a judgment in a civil action or proceeding under
       this section if the prisoner has, on 3 or more prior oc-
       casions, while incarcerated or detained in any facility,
       brought an action or appeal in a court of the United
       States that was dismissed on the grounds that it is friv-
       olous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under im-
       minent danger of serious physical injury.
(emphasis added). The two operative terms in the statute for pur-
poses of this case are “bring a civil action” and “under this section.”
        To “bring” an action has long meant to initiate or com-
mence it, not to prosecute or to continue it. See Black’s Law Dic-
tionary 192 (6th ed. 1990) (“To ‘bring’ an action or suit has a settled
customary meaning at law, and refers to the initiation of legal pro-
ceedings in a suit.”). Indeed, the Supreme Court has repeatedly
held that to “bring” an action means to commence it. See, e.g.,
Hoffman v. Blaski, 363 U.S. 335, 344 (1960) (holding that the lan-
guage of 28 U.S.C. § 1404(a)—which permits the transfer of “any
civil action to any other district or division where it might have
been brought”—unambiguously means at the time the lawsuit was
filed); Goldenberg v. Murphy, 108 U.S. 162, 163 (1883) (determin-
ing that a legislative requirement that an action be “brought within
USCA11 Case: 20-12605         Date Filed: 01/25/2022     Page: 9 of 16




20-12605                Opinion of the Court                          9

90 days” means it must be commenced in that time period and find-
ing the terms “brought” and “commenced” as meaning the same
thing and are used interchangeably).
        And this Court likewise has held the same, including where
“bring” or “brought” are used in other sections of the PLRA. See,
e.g., Harris, 216 F.3d at 974 (finding that the text “[n]o federal civil
action may be brought by a prisoner confined” in § 1997e(e) means
that the statute’s bar on monetary relief absent a showing of phys-
ical injury applies only to actions that were commenced at the time
that the plaintiff was confined in prison); Miller v. Tanner, 196 F.3d
1190, 1193 (11th Cir.1999) (determining that “brought” in
§ 1997e(a) means the filing of the action and holding that “[a]n in-
mate incarcerated in a state prison, thus, must first comply with the
grievance procedures established by the state department of cor-
rections before filing a federal lawsuit under section 1983.”); EEOC
v. E. Airlines, Inc., 736 F.2d 635, 639–40 (11th Cir. 1984) (determin-
ing that the plain meaning of “to bring” a private action under
§ 7(c)(1) of ADEA means “only ‘to commence,’ rather than to
‘commence or maintain’”).
       “This long history of established meaning is important, be-
cause we readily presume that Congress knows the settled legal
definition of the words it uses, and uses them in the settled sense.”
Harris, 216 F.3d at 974; see also Comm’r v. Keystone Consol. In-
dustries, Inc., 508 U.S. 152, 159 (1993) (explaining that Congress is
presumed to be aware of settled judicial and administrative inter-
pretations of words when it writes them into a statute). As such,
USCA11 Case: 20-12605       Date Filed: 01/25/2022    Page: 10 of 16




10                     Opinion of the Court                20-12605

to “bring” or to have “brought” an action in the context of the
PLRA unambiguously means to file or commence the action. In-
deed, “brought” and “commenced” mean the same thing and are
used interchangeably.
       With this definition of to “bring” an action in mind, we turn
to the second operative phrase in the statute—“under this section.”
That phrase unambiguously refers to § 1915 itself. To bring an ac-
tion under § 1915, the prisoner must seek and be granted the ability
to proceed in forma pauperis in a “court of the United States” by
submitting “an affidavit that includes a statement of all assets such
[person] possesses” to prove indigency. See 28 U.S.C. § 1915(a). As
defined for purposes of Title 28, “[t]he term ‘court of the United
States’ includes the Supreme Court of the United States, courts of
appeals, [and] district courts.” 28 U.S.C. § 451. Significantly, the
statutory definition does not include state courts. Thus, the plain
meaning of § 1915(g) is clear—it applies only to actions com-
menced by a prisoner in federal court who seeks and is granted in
forma pauperis status in that court.
       Maldonado commenced his action in state court; the fact
that the case proceeded in federal court was a result of the Defend-
ants’ removal, not any affirmative act on Maldonado’s part. More-
over, Maldonado never sought in forma pauperis status in federal
court after removal. As a result, Maldonado did not “bring” an ac-
tion “under this section.”
      The Defendants advance a number of policy-based argu-
ments in support of the district court’s dismissal of Maldonado’s
USCA11 Case: 20-12605        Date Filed: 01/25/2022      Page: 11 of 16




20-12605                Opinion of the Court                         11

claims. But applying § 1915(g)’s prohibition to the facts in this case
would require us to override the statutory language. “Language
sets limits.” See Hill v. Madison County, 983 F.3d 904, 907 (7th Cir.
2020). The statutory language Congress chose when it enacted
§ 1915(g) establishes a specific rule, not a generalized standard to
be elaborated on later by judges. Id. And courts are not free to
turn such statutory rules into standards. See Rodriguez v. United
States, 480 U.S. 522, 525–26 (1987) (“[N]o legislation pursues its
purposes at all costs. Deciding what competing values will or will
not be sacrificed to the achievement of a particular objective is the
very essence of legislative choice—and it frustrates rather than ef-
fectuates legislative intent simplistically to assume that whatever
furthers the statute’s primary objective must be the law.”). Instead,
it is the job of the courts “to apply faithfully the law Congress has
written,” see Henson v. Santander Consumer USA Inc., 137 S. Ct.
1718, 1725 (2017), and policy arguments that § 1915(g) should apply
to a removed case like the one here must be directed to Congress,
not to the judicial branch.
        Moreover, even if we were to take into consideration the
policy goals underlying § 1915(g), those goals are not subverted by
our conclusion that Maldonado’s claims are not barred by the
three-strikes provision. Section 1915(g) limits the number of frivo-
lous suits that prisoners can bring in federal court, without at least
paying something for the exercise. See Skinner v. Switzer, 562 U.S.
521, 535 (2011); Hill, 983 F.3d at 907. As an initial point, the federal
filing fee was paid in full here by the Defendants who removed the
USCA11 Case: 20-12605            Date Filed: 01/25/2022          Page: 12 of 16




12                         Opinion of the Court                        20-12605

case, so the federal courts are not burdened by an action without
payment. Moreover, the three-strikes rule was intended to deter
prisoners from filing meritless lawsuits in federal court, see Skin-
ner, 562 U.S. at 535, and that goal is not offended by Maldonado
pursuing his claims in Florida state court. Indeed, it was the De-
fendants, not Maldonado, who chose the federal forum.
       Finally, the fact that § 1915(g) does not prohibit Maldonado
from proceeding here does not leave the Defendants without re-
course against frivolous claims. Instead, “[c]ourts have ample
other means to penalize the pursuit of frivolous suits that are re-
moved to federal court.” Hill, 983 F.3d at 907. For example, Rule
11 of the Federal Rules of Civil Procedure applies to all papers filed
in federal court, including those filed pro se. Admittedly, disposi-
tion of a prisoner’s frivolous claim brought may be more efficient
when § 1915(g) applies. But that is no reason to apply the three
strikes provisions beyond the boundaries of its statutory language.
       The plain and ordinary meaning of § 1915(g) is clear—it only
applies to cases commenced in federal court by a prisoner who
sought and was granted in forma pauperis status in that court. 4 As

4 With this holding, we join every other circuit to address the applicability of
§ 1915(g)’s three-strikes rule to cases initiated by a prisoner in state court but
later removed to federal court by the defendants. Each of these courts has
concluded that § 1915(g) does not apply to such cases. See Woodson v.
McCollum, 875 F.3d 1304 (10th Cir. 2017) (reversing dismissal under § 1915(g)
of a case virtually identical to the one here and finding that, based on the plain
meaning of the text, § 1915(g) did not apply); Dooley v. Wetzel, 957 F.3d 366,
377 n.9 (3d Cir. 2020) (holding that an action brought or submitted to the state
USCA11 Case: 20-12605             Date Filed: 01/25/2022        Page: 13 of 16




20-12605                   Opinion of the Court                               13

such, § 1915(g) does not apply to actions, like the one here, brought
by a three-strikes litigant in state court that was removed to federal
court by another party. We therefore reverse the district court’s
dismissal of Maldonado’s claims.
                             C.      Exhaustion
        Turning to Hill’s claims, Hill argues that the district court
erred by dismissing his claims for failure to exhaust administrative
remedies. In dismissing Hill’s claim, the district court determined
that it was clear from the face of the complaint that an administra-
tive grievance procedure was available to Hill—based on Maldo-
nado’s separate allegation that Maldonado pursued that proce-
dure—and that Hill had not exhausted those remedies—based on
Hill’s allegation in the complaint that “[t]here is no grievance rem-
edy for Mr. Hill because the denial at issue in this case is absolute.”
The district court failed, however, to follow the two-step inquiry
related to exhaustion established by our precedent.




court, not to “a court of the United States,” does not fall within the scope of
§ 1915(g)); Hill v. Madison County., 983 F.3d 904, 906 (7th Cir. 2020) (finding
that “§ 1915(g) does not apply to complaints brought to federal courts by de-
fendants” and holding that a case filed in state court, removed to federal court,
and dismissed on a listed ground does not count as a “strike” because the plain-
tiff did not “bring” his suit in a court of the United States); Harris v. Magnum,
863 F.3d 1133 (9th Cir. 2017) (finding that § 1915(g) “does not prevent an indi-
gent prisoner-plaintiff with three strikes from proceeding in a case that some-
one else has filed in federal court”).
USCA11 Case: 20-12605       Date Filed: 01/25/2022    Page: 14 of 16




14                     Opinion of the Court                20-12605

        The PLRA forbids suits by prisoners “with respect to prison
conditions” under any federal law, including the United States Con-
stitution, “until such administrative remedies as are available are
exhausted.” 42 U.S.C. § 1997e(a). This statutory exhaustion re-
quirement is a mandatory pre-condition to suit. Alexander v.
Hawk, 159 F.3d 1321, 1325–26 (11th Cir. 1998). As used in
§ 1997e(a), the word “remedies” “refers to the administrative pro-
cess, not the particular forms of relief occurring at the end of that
process.” Varner v. Shepard, 11 F.4th 1252, 1262 (11th Cir. 2021)
(citing Booth v. Churner, 532 U.S. 731, 738–39 (2001)). But if rem-
edies are unavailable to a prisoner, they need not be exhausted.
Turner v. Burnside, 541 F.3d 1077, 1084 (11th Cir. 2008). Exhaus-
tion of administrative remedies is an affirmative defense that must
be proved by the defendants; a plaintiff need not “specially plead or
demonstrate exhaustion in [his] complaint.” Jones v. Bock, 549
U.S. 199, 217 (2007).
        In Turner, this Court established a two-step process for re-
solving motions to dismiss for failure to exhaust: (1) looking to the
defendant’s motion and the plaintiff’s response, the district court
assesses whether dismissal is proper under the plaintiff’s version of
the facts; and (2) if dismissal is inappropriate after step one, the
court makes “specific findings in order to resolve the disputed fac-
tual issues related to exhaustion.” 541 F.3d at 1082. Under step
one, when determining exhaustion on the face of the complaint,
the court must “accept allegations in a complaint as true and con-
strue them in the light most favorable to the plaintiff.” Bingham v.
USCA11 Case: 20-12605        Date Filed: 01/25/2022     Page: 15 of 16




20-12605                Opinion of the Court                        15

Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011). If step two is
reached, the district court’s findings must be specific enough to
provide this Court with an opportunity to conduct meaningful ap-
pellate review. Danley v. Allen, 480 F.3d 1090, 1092 (11th Cir.
2007). If a district court fails to properly apply the two-step Turner
test, remand is generally appropriate. See Whatley v. Warden,
Ware State Prison, 802 F.3d 1205, 1213 (11th Cir. 2015).
        Here, Hill’s statement in the complaint that “[t]here is no
grievance remedy for [him] because the denial at issue in this case
is absolute” is ambiguous and lends itself to various interpretations.
It certainly could, as the Defendants assert, refer to the administra-
tive process, i.e., the legal meaning of “remedies” for purposes of
the statutory exhaustion requirement. But taking that pro se alle-
gation in the light most favorable to Hill, as this Court must, it
could plausibly refer to the relief available to Hill at the end of the
administrative process, i.e., that Hill was met with an “absolute”
denial of his ability to attend Jummah prayer services after attempt-
ing to exhaust the administrative processes. And in his pro se re-
sponse to the motion to dismiss, Hill stated that the Defendants
“misconstrued the meaning” of that statement and specifically as-
serted that he had in fact “exhausted all remedies just like Mr. Mal-
donado.” At step one, then, dismissal was not appropriate under
Hill’s version of the facts.
       The district court should then have proceeded to step two
and made “specific findings in order to resolve the disputed factual
issues related to exhaustion.” Instead, the district court’s order on
USCA11 Case: 20-12605         Date Filed: 01/25/2022     Page: 16 of 16




16                      Opinion of the Court                   20-12605

this issue fails to address Hill’s response, in which he states that he
did in fact exhaust administrative remedies, and fails to provide any
“specific findings” for this Court to meaningfully review how the
district court resolved the disputed facts. Thus, the district court’s
order appears to adopt the Defendants’ version of the facts and
their interpretation of Hill’s statements without mention or refer-
ence to Hill’s version—even though Hill’s version must, at this pro-
cedural stage, be taken as true. Because the district court failed to
follow Turner’s two-step process, remand is appropriate to allow
the district court to make these specific findings in the first instance.
See Whatley, 802 F.3d at 1213. We therefore reverse the district
court’s dismissal of Hill’s claims.
                        IV.    CONCLUSION
       For the foregoing reasons, we reverse the district court’s dis-
missal of both Maldonado’s and Hill’s claims and remand for fur-
ther proceedings.
       REVERSED AND REMANDED.